       Case 1:19-cv-01935-JPO-DCF Document 46 Filed 01/12/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------------
MARK WARD



                                   Plaintiff,                                   Case No.: Case No.:1:19-
                                                                                CV-1935 (JPO)
v.


RageOn, Inc.

                                 Defendant.

---------------------------------------------------------------------------------




           DEFENDANT RAGEON, INC.’S AMENDED TRIAL BRIEF




                                                     INTELLECTULAW
                                                     THE LAW OFFICES OF P.B. TUFARIELLO, P.C.

                                                     25 Little Harbor Road
                                                     Mount Sinai, NY 11766
                                                     Tel: 631-476-8734
                                                     Fax: 631-476-8737

                                                     Email: pbtufariello@intellectulaw.com
                                                     Attorneys for Defendant
                                                     RageOn, Inc.
      Case 1:19-cv-01935-JPO-DCF Document 46 Filed 01/12/20 Page 2 of 11



        In accordance with the Court’s December 13, 2019, Order (D.E.# 32), Defendant

RageOn, Inc. (RageOn) by and through its undersigned attorneys, Intellectulaw, The Law

Offices of P.B. Tufariello, P.C. hereby submits the following statement of facts and law, in

further support of its denials and affirmative defenses set forth in its Answer (D.E.#11).

1.     Plaintiff Mark Kenneth Ward owns the copyright in artwork titled “Smoke Rings” under

       Copyright Registration No. VA 2-074-997. (D.E.#6-1; D.E. # 37).

2.     Plaintiff has not submitted a certified copy of Copyright Certificate of Registration No.

       VA 2-074-997 directed to artwork titled Smoke Rings.

3.     Plaintiff has not submitted a certified copy of the work deposited at, evaluated by, and on

       the basis of which the Copyright office issued Copyright Registration No. VA 2-074-997.

4.     Copyright Certificate of Registration No. VA 2-074-997 states that the year of

       completion of the work is 2010.

5.     Copyright Certificate of Registration No. VA 2-074-997 states that the date of first

       publication of the work is June 4, 2010.

6.     Copyright Certificate of Registration No. VA 2-074-997 states that the work was first

       published in the United States.

7.     Copyright Certificate of Registration No. VA 2-074-997 states that the effective date of

       the Registration is July 26, 2016.

8.     Plaintiff’s work was published on June 4, 2010. Plaintiff did not register his copyright

       until July 26, 2016, more than six years later. Due to the significant lapse of time

       between publication and registration, Plaintiff has not established, and is not entitled to a

       presumption of the validity of his copyright for the image he claims was infringed, by


                                                  -1-
     Case 1:19-cv-01935-JPO-DCF Document 46 Filed 01/12/20 Page 3 of 11



      presenting his registration certificate. See Ellis v. Wyclef Jean & Sony Music Holdings

      Inc., 2011 U.S. Dist. Lexis 146700; 2011 WL 6368555 (due to the significant lapse of

      time between publication and registration, the court accords lesser evidentiary weight to

      plaintiff’s registration certificate); Abro Indus. V. 1New Trade, Inc., 2017 U.S. Dist.

      LEXIS 179792, 2017 WL 4954698 (N.D. In. 2017) (because the copyrights were

      registered more than five years after the first publication of the works, ABRO is not

      entitled to a presumption of validity and court was not inclined to exercise its discretion

      to grant such a presumption in light of ABRO's failure to produce any deposit materials

      that would aid the Court in confirming the scope of the registrations); Lanard Toys Ltd.

      v. Novelty, Inc., U.S. Dist. LEXIS 96703, 2007 WL 2439505, at *6-7 and *18 (C.D. Cal.

      Mar. 17, 2006) (refusing to grant presumption where deposit materials were not produced

      and ruling that defendants' motion to strike ABRO's registration certificates is moot).

9.    In Lanard Toys Ltd. v. Novelty, Inc., the Central District of California examined whether

      the plaintiff had established ownership in the allegedly infringed works. Specifically, the

      court considered the defendant's argument “that although [the] plaintiffs ha[d] produced

      copies of various copyright registrations, they had not proffered any certified copies of

      the deposit materials from the Copyright Office showing exactly what [wa]s covered by

      each of the copyright registrations” and “that without such evidence, it [wa]s impossible

      for the [d]efendants (or the [c]ourt) to compare whatever works that may have been

      registered to the allegedly infringing products.” The district court agreed, finding that the

      certificates of registration, even when combined with the declaration of the plaintiff, were

      insufficient evidence of ownership. See also Corbis Corp.v. Amazon.com, Inc., 351 F.


                                               -2-
      Case 1:19-cv-01935-JPO-DCF Document 46 Filed 01/12/20 Page 4 of 11



       Supp. 2d 1090 (W.D. Wa. 2004).

10.    In the absence of a presumption of validity, Plaintiff retains the burden of proving that

       the image which is the subject of Plaintiff’s Copyright Infringement claims, is in fact the

       image registered with the Copyright Office.

11.    Plaintiff’s Exhibit A, Copyright Certificate of Registration No. VA 2-074-997 includes a

       third page comprising a facsimile of a work of art, in an attempt to imply that Copyright

       Certificate of Registration No. VA 2-074-997 was issued for such work of art.

12.    The facsimile of the artwork comprises:

       a.     A speckled brown donut dripping red or pink icing and having sprinkles.

       b.     The center aperture of the donut comprises a mouth with two front teeth and a

              partial third one, having a cigarette suspended therefrom, the donut icing forming

              the lips of the mouth.

       c.     The filter end of the cigarette also has icing on it. It is unclear from the art

              whether the cigarette end opposite the filter end is still burning or is spent.

       d.     A copyright symbol, i.e., ©, followed by a space and the name “Mark Ward”

              immediately thereafter.

13.    The facsimile of the artwork has no other identifying elements on it.

       a.     It does not have a title.

       b.     It does not have a name.

       c.     The title “Smoke Rings” does not appear anywhere on the artwork.

       d.     It comprises no bar code that connects it to the Copyright Certificate of

              Registration No. VA 2-074-997, which does have a bar code on the second page.


                                                -3-
      Case 1:19-cv-01935-JPO-DCF Document 46 Filed 01/12/20 Page 5 of 11



       e.     It does not contain any smoke rings. None.

       f.     There is no smoke coming off the end of the cigarette.

14.    As per Collier’s Dictionary, “a smoke ring is a visible vortex ring formed by smoke in a

       clear atmosphere. Smokers may blow smoke rings from the mouth, intentionally or

       accidentally. ... A smoke ring is commonly formed when a puff of smoke is suddenly

       injected into clear air, especially through a narrow opening.”

15.    To prevail on their claim for Copyright Infringement, Plaintiff has the burden of showing

       by a preponderance of the evidence that (1) they are the owner of a valid copyright, and

       (2) there was unauthorized copying of the copyrighted work. Jorgensen v. Epic/Sony

       Records, 351 F.3d 46, 51 (2d Cir. 2003).

16.    Under 17 U.S.C. §201(a), “[c]opyright in a work protected under this title vests initially

       in the author or authors of the work.” Importantly, “[a] certificate of registration from the

       United States Register of Copyrights constitutes prima facie evidence of the valid

       ownership of a copyright, although that presumption of ownership may be rebutted. The

       party challenging the validity of the copyright has the burden of proving the contrary.”

       Hamil Am., Inc., 193 F.3d at 98 (internal citations omitted).

17.    RageOn does not contest that Plaintiff owns a valid copyright in a work called “Smoke

       Rings.”

18.    RageOn contests whether the work attached to Plaintiff’s copyright certificate is, in fact,

       Plaintiff’s “Smoke Rings” work.

19.    Courts must analytically dissect the work of an author seeking copyright protection to

       determine the metes and bounds of their property interest in the work. Apple Computer


                                                -4-
      Case 1:19-cv-01935-JPO-DCF Document 46 Filed 01/12/20 Page 6 of 11



       Inc. v. Microsoft Corp., 799 F. Supp. 1006, 1022 (N.D. Cal. 1992).

20.    The work dissected must be the one deposited with the Copyright office. The purpose of

       the deposit requirement is to provide “sufficient material to identify the work in which

       the registrant claims a copyright rights. It is the deposit copy that defines the scope of the

       copyright.” Nicholls v. Tufenkian Import/Export Ventrues, Inc. 367 F. Supp 2d. 514, 520

       (SDNY 2005).

21.    The purpose of deposit copies has been described as providing a way to identify the work

       in which the registrant claims a copyright. Data Gen. Corp. V. Grumman Sys. Support

       Corp., 36 F.3d 1147, 1161-1163 (1st Cir. 1994).

22.    The key purpose of a deposited work under 15 U.S.C. § 408(b) is to prevent confusion

       about which work the author is attempting to register (Id., p. 1162).

23.    If the key purpose of a deposited work under 15 U.S.C. § 408(b) is to prevent confusion

       about which work the author is attempting to register (Id., p. 1162), then a copy of the

       work as deposited with the Copyright office under 17 U.S.C. § 408 should be used by

       the Court to prevent confusion about which work the copyright sought to be enforced

       relates to.

24.    Absent a copy of the work as deposited with the Copyright Office, the court cannot

       decide the scope. If the court cannot decide the scope then the court cannot proceed to the

       second question of determining whether the Defendant copied the Plaintiff’s work.

25.    The burden is on the plaintiff to provide a certified copy of the certificate of registration

       together with the work. Mantel v Microsoft Corp. (16-cv-5277), 2018 WL 1602863 at

       *5 (SDNY March 29, 2018); see also Ferdmab V. CBS Interactive Inc., 342 F. Supp. 3d


                                                -5-
      Case 1:19-cv-01935-JPO-DCF Document 46 Filed 01/12/20 Page 7 of 11



       515 (SDNY 2018) (citing Mantel (the defendants do not seek to undermine the validity of

       the 059 registration – it is not disputed that 25 of Plaintiff photographs are protected by a

       presumptively valid copyright registration. Rather what is disputed is whether Plaintiff’s

       photograph of Yiru Sun is one of those 25 photographs)).

26.    In Lorentz v. Sunshine Health Prods, 2010 U.S. Dist. LEXIS 148752 (S.D. Fla. 2010)

       “the plaintiff implicitly acknowledged that she was not entitled to a "presumption of

       validity" because registration of the photographs was not obtained within five (5) years of

       the first publication of the photographs, as required by 17 USC§ 410(c). She suggested,

       however, that the Court can accord evidentiary weight to the certificates of registration as

       evidence that she owns valid copyrights. She stated that Defendants have presented

       neither evidence nor argument as to why the certificates should not be considered

       evidence of valid copyrights, or why the copyrights would be invalid, or that she is not

       the owner of the copyrights.” Nonetheless, the Court found that “no presumption of

       validity should attach to Plaintiff's copyright registrations for the photographs at issue.”

27.    Providing evidence on the day of trial is not enough to prevent the exclusion of evidence.

       In Florentine Art Studio v. Vedet K. Corp., 891 F. Supp. 532, 1995 U.S. Dist. LEXIS

       13870, the Court excluded evidence of registration and struck a copyright infringement

       because a copy of the registration certificate was produced the morning of trial. Providing

       a copy of a license does not cure the defect in the plaintiff's proof of ownership, because

       reference in the license to the licensor's registration is hearsay.

28.    When a registration certificate is utterly lacking in detail and the Court cannot determine

       what audiovisual works are covered by the alleged copyright self serving statements and


                                                 -6-
      Case 1:19-cv-01935-JPO-DCF Document 46 Filed 01/12/20 Page 8 of 11



       hearsay will not be considered by the Court. Capitol Records, LLC v. Bluebeat, Inc., U.S.

       Dist. Lexis 139165 (C.D. Cal. Nov. 5, 2009).

29.    “A court should be wary of giving the fact of registration much weight, even when the

       presumption of validity applies, because the Copyright Office's practice of summarily

       issuing registrations (perhaps even the day of filing the application . . .) counsels against

       placing too much weight on registrations as proof of a valid copyright.” Universal

       Furniture Int'l, Inc. v. Collezione Europa USA, Inc., 618 F.3d 417, 428 (4th Cir. 2010).

30.    On January 8, 2018, RageOn’s website listed Ashley Dyer as it designated DMCA agent.

       When Ashley Dyer registered as RageOn’s DMCA Agent, she was awarded Registration

       Number DMCA-1024163. Ashley Dyer’s status as RageOn’s DMCA agent was

       terminated on May 23, 2018 at 12:58 pm. Chelsea Mae Heidlebaugh is RageOn’s

       presently active DMCA agent. Ms. Heidlebaugh has been RageOn’s designated DMCA

       agent since March 7, 2018. There was an overlap of approximately two and a half months

       between Ashley Dyer’s and Chelsea Heidlebaugh’s respective tenures as RageOn’s

       designated DMCA agents. Kyle Wresinski’s designation as RageOn’s DMCA agent

       through March 7, 2018, does not nulify Ms. Dyer’s designation as agent. There are no

       inconsistencies. Defendant provided accurate informaton to the Copyright office in

       accordance with 17 U.S.C. § 512 ( c)(2) (RageOn’s Exhibit 7).

31.    In order to remove a service provider’s DMCA Safe Harbor Protection, a plaintiff must

       put forth evidence of a connection between the allegedly infringing activity and the

       financial benefit that the service provider actually receives. Such evidence must be that

       defendant “promoted advertising by pointing to the infringing activity; obtained revenue


                                                -7-
      Case 1:19-cv-01935-JPO-DCF Document 46 Filed 01/12/20 Page 9 of 11



       that depended on the number of visitors to the service provider’s sites; attracted primarily

       visitors who are seekign to engage in infringing activity . . . and encouraged that

       infringing activity.” Downs v. Oath Inc., 18-cv-10337 (JSR) (S.D.N.Y. May. 22, 2019)

       (quoting Columbia Pictures Industries, Inc. v. Fung, 710 F.3d 1020, 1045 (9th Cir. 2013)

       (A defendant who “does not advertise itself as a place to get pirated materials does not

       meet the financial benefit prong”)).

32.    In Oath, the Court held that the defendant was not disqualified from the DMCA’s safe

       harbor because plaintiff had made no showing that (i) the advertising revenue defendant

       received was "distinctly attributable" to infringing activity; (ii) defendant encouraged

       infringement, or that it promoted advertising by pointing to infringement, or even that its

       users primarily engaged in infringing conduct; and (iii) defendant had “something more

       than the ability to remove or block access to materials posted on a service provider's

       website, i.e., the defendant exerted substantial influence on the activities of users." A

       level of involvement where a defendant simply allows contributors to upload

       self-published works directly to a website and engages only in cursory screening and

       modification is insufficient as a matter of law to establish that a service provider has the

       right and ability to control infringing activity by members of its contributor platform.

       Downs v. Oath Inc., 18-cv-10337 (JSR), at *19-21 (S.D.N.Y. May. 22, 2019).

33.    In Obodai v. Demand Media, Inc., 2012 WL 2189740, at *7 (S.D.N.Y. June 13, 2012),

       the court found that an email showing that the defendant sent notice to infringing user 22

       days after receiving notice from copyright holder "established that the defendant

       expeditiously removed the infringing works"). Id. aff'd sub nom. Obodai v. Cracked


                                                -8-
      Case 1:19-cv-01935-JPO-DCF Document 46 Filed 01/12/20 Page 10 of 11



       Entm't Inc., 522 F. App'x 41 (2d Cir. 2013). Likewise, in Capitol Records, LLC v. Vimeo,

       LLC, 972 F.Supp.2d 500, 535-36 (S.D.N.Y. 2013), the court stated that "it cannot be

       disputed that three and a half weeks is expeditious to remove 170 videos.” Id, vacated in

       part on other grounds Capitol Records, LLC v. Vimeo, LLC, 826 F.3d 78, 99 (2d Cir.

       2016).

34.    Negligence is not sufficient to create contributory liability. BMG Rights Mgmt. (US) LLC

       v. Cox Commc’n., Inc., Nos. 16-1972, 17-135 (4th Cir. Feb. 1, 2018).




                                    [intentionally left blank]




                                               -9-
     Case 1:19-cv-01935-JPO-DCF Document 46 Filed 01/12/20 Page 11 of 11




Dated: Mt. Sinai, New York         INTELLECTULAW
       January 12, 2020            THE LAW OFFICES OF P.B. TUFARIELLO, P.C.

                                          S/PanagiotaBettyTufariello/S
                                   By:   Panagiota Betty Tufariello, Esq.
                                         Attorney for Plaintiff
                                         BALORU S.A.
                                         25 Little Harbor Rd.
                                         Mt. Sinai, NY 11766

                                         Tel: (631) 476-8734
                                         Fax: (631) 476-8737
                                         Pbtufariello@intellectulaw.com


                                CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing DEFENDANT RAGEON,
INC.’S TRIAL BRIEF has been served to counsel for Plaintiff via Electronic Mail addressed
to:

      Robert Garson (RG-1521)
      GARSON, SÉGAL, STEINMETZ, FLADGATE LLP
      164 West 25th Street, Suite 11R
      New York, New York 10001

      Email: rg@gs2law.com

      Attorneys for Plaintiff
      Mark Ward




      Dated: January 12, 2020      By:     S/PanagiotaBettyTufariello/S
                                         Panagiota Betty Tufariello, Esq.




                                           -10-
